TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-97-00686-CR






John Allen McGlumphy, Appellant



v.



The State of Texas, Appellee







FROM THE DISTRICT COURT OF LIBERTY COUNTY, 253RD JUDICIAL DISTRICT


NO. 21,750, HONORABLE W.G. WOODS, JR., JUDGE PRESIDING






PER CURIAM

The district court found appellant guilty of aggravated assault and assessed punishment at
imprisonment for sixteen years.  Tex. Penal Code Ann. § 22.02 (West 1994).  Appellant's court-appointed
attorney filed a brief concluding that the appeal is frivolous and without merit.  The brief meets the
requirements of Anders v. California, 386 U.S. 738 (1967), by advancing contentions which counsel says
might arguably support the appeal.  See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573
S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974);
Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex.
Crim. App. 1969).  A copy of counsel's brief was delivered to appellant, and appellant was advised of his
right to examine the appellate record and to file a pro se brief.  No pro se brief has been filed.

We have reviewed the record and counsel's brief and agree that the appeal is frivolous and
without merit.  A discussion of the contentions advanced in counsel's brief would serve no beneficial
purpose.

The judgment of conviction is affirmed.


Before Chief Justice Yeakel, Justices Aboussie and Jones

Affirmed

Filed:   August 13, 1998

Do Not Publish